Case 2:19-cv-06089-AB-AFM Document 22 Filed 12/05/19 Page 1 of 6 Page ID #:111



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10       BRIAN WHITAKER,                         Case No. CV-19-06089 AB (AFMx)
11                      Plaintiff,               ORDER GRANTING MOTION TO
         v.                                      DISMISS
12
13       SHOE CARE, INC.,

14                      Defendant.

15
16
17            Before the Court is Defendant Shoe Care Inc.’s (“Defendant”) Motion to
18   Dismiss for Lack of Subject Matter Jurisdiction Under Fed. R. Civ. P. 12(b)(1)
19   (“Motion,” Dkt. No. 15). Plaintiff Brian Whitaker (“Plaintiff”) filed an opposition1,
20   Defendant did not file a reply. The Court GRANTS the Motion with leave to amend.
21
22   1
       The Court very recently granted a very similar motion to dismiss, regarding a very
23   similar Complaint, litigated by the same counsel herein. See Luis Marquez v. ARCP
     UO Portfolio IV, LP et al., CV 19-03841, 7-18-2019 Order Granting Motion to
24   Dismiss (Dkt. No. 21). Given Plaintiff’s counsel’s high volume of ADA litigation in
     this district, the Court expects them to learn from experience and take obvious steps to
25   avoid burdening the Court with unnecessary motions or arguments. Given the Order in
26   Marquez, which covers most of the same issues and results in a similar disposition,
     Plaintiff should have filed a First Amended Complaint mooting at least some of the
27   grounds addressed herein instead of opposing the motion and forcing the Court to
     adjudicate it in its entirety. See Fed. R. Civ. P. 15(a)(1)(“Amendments as a Matter of
28   Course”). The Court expects counsel to heed this admonition going forward.
                                                 1.
Case 2:19-cv-06089-AB-AFM Document 22 Filed 12/05/19 Page 2 of 6 Page ID #:112



1       I. BACKGROUND
2          Brian Whitaker (“Plaintiff”) is a quadriplegic whose ability to walk is
3    substantially limited and he uses a wheelchair for mobility. Compl. ¶ 1. Defendant
4    Shoe Care Inc. (“Defendant”) owns Campus Shoe Repair. Id. ¶ 3.
5          Plaintiff went to Campus Shoe Repair in February 2019 “to avail himself of its
6    items,” and alleges that “the defendants failed to provide an accessible sales counter.”
7    Id. ¶¶ 8, 12. Plaintiff alleges that he personally encountered this barrier to access and
8    was thereby denied full and equal access and experienced “difficulty and discomfort.”
9    Id. ¶¶ 13-15. Plaintiff also alleges that the barrier can be easily removed without much
10   difficulty or expense and removal is readily achievable. Id. ¶ 17. Plaintiff alleges that
11   he will return to Defendant’s premises to avail himself of its items and determine
12   compliance with the Americans with Disabilities Act, 42 U.S.C. § 12101, but is
13   currently deterred from doing so because of the existing barriers. Id. ¶ 18.
14         Plaintiff asserts claims under the ADA and the Unruh Civil Rights Act, Cal.
15   Civ. Code § 51-53 (“Unruh Act”). Defendant moves to dismiss both claims.
16      II. LEGAL STANDARD
17         Fed. R. Civ. Proc. 12(b)(1) states, “[f]ederal courts are required sua sponte to
18   examine jurisdictional issues such as standing.” Bernhardt v. County of Los Angeles,
19   279 F.3d 862, 868 (9th Cir. 2002); United States v. Hays, 515 U.S. 737, 742 (1995).
20   Where a defendant brings a facial attack on the district court’s subject matter
21   jurisdiction under Rule 12(b)(1), the court “assume[s] [plaintiff’s] [factual] allegations
22   to be true and draw[s] all reasonable inferences in his favor.” Wolfe v. Stankman, 392
23   F.3d 358, 360 (9th Cir. 2004) . Courts do not accept the truthfulness on any legal
24   conclusions contained in the complaint when assessing a facial attack on subject
25   matter jurisdiction under Rule 12(b)(1). Warren v. Fox Family Worldwide, Inc., 328
26   F.3d 1136, 1139 (9th Cir. 2003).
27         Unlike a Rule 12(b)(6) motion or a facial Rule 12(b)(1) motion, a factual attack
28   on subject matter jurisdiction under Rule 12(b)(1) gives the district court discretion to
                                               2.
Case 2:19-cv-06089-AB-AFM Document 22 Filed 12/05/19 Page 3 of 6 Page ID #:113



1    consider extrinsic evidence and, if disputed, weigh the evidence to determine whether
2    the facts support subject matter jurisdiction without converting the motion to dismiss
3    into a motion for summary judgment. White v. Lee, 227 F.3d 1214, 1242 (9th Cir.
4    2000). “The presumption of correctness that we accord to a complaint’s allegations
5    falls away on the jurisdictional issue once a defendant proffers evidence that calls the
6    court’s jurisdiction into question.” Commodity Trend Service, Inc. v. Commodity
7    Futures Trading Comm’n, 149 F.3d 679, 685 (7th Cir. 1998).
8       III.   DISCUSSION
9          Plaintiff bases his claims on the ADA and the Unruh Act. The ADA prohibits
10   discrimination in places of public accommodation. 42 U.S.C. § 12162(a).
11   Discrimination includes “a failure to remove architectural barriers . . . in existing
12   facilities . . . where such removal is readily achievable.”42 U.S.C. § 12182(2)(A)(iv).
13   Any violation of the ADA is also a violation of the Unruh Act. Cal. Civ. Code § 51(f).
14   Thus, Plaintiff argues that since Defendant violated the ADA, Plaintiff is entitled to
15   statutory damages under the Unruh Act.
16         Defendant moves to dismiss for lack of standing on the ground that Plaintiff has
17   failed to establish an injury-in-fact because he does not allege how the sales counter
18   was noncompliant and how that barrier related to his disability and denied him full
19   and equal access, nor did he allege a sincere intent to return. Defendant also asks the
20   Court to decline to exercise supplemental jurisdiction over the Unruh Act claim.
21             A. The FAC Fails to Allege Facts That Establish ADA Standing.
22         To show standing, a plaintiff “must demonstrate that he has suffered an injury-
23   in-fact, that the injury is traceable to the [defendant’s] action, and that the injury can
24   be redressed by a favorable decision.” Chapman v. Pier 1 Imports (U.S.) Inc., 631
25   F.3d 939, 946 (9th Cir. 2011). An injury-in-fact is “an invasion of a legally protected
26   interest which is (a) concrete and particularized, and (b) ‘actual or imminent’ not
27   ‘conjectural’ or ‘hypothetical.’” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
28   (1992).
                                                 3.
Case 2:19-cv-06089-AB-AFM Document 22 Filed 12/05/19 Page 4 of 6 Page ID #:114



1          An injury is concrete and particularized when a plaintiff suffers discrimination
2    due to barriers at a public accommodation and those barriers have deterred plaintiff
3    from returning. Doran v. 7-Eleven, 524 F. 3d 1034, 1041 (9th Cir. 2008). A plaintiff
4    suffers an “actual and imminent” injury when he alleges “(1) that he visited an
5    accommodation in the past; (2) that he was currently deterred from returning to the
6    accommodation because of ADA violations; and (3) that he would return if the ADA
7    violations were remedied.” Id. (citing Molski v. Arby’s Huntington Beach, 359 F.
8    Supp. 2d 938, 947 (C.D. Cal. 2005).
9          “[A]n ADA plaintiff who has been discriminated against in one aspect of public
10   accommodation may, in a single lawsuit, obtain an injunction to prevent impending
11   discrimination on account of his specific disability throughout the accommodation.”
12   Doran, 524 F.3d at 1047. To establish standing for a claim of injunctive relief as
13   Plaintiff does here, the plaintiff must demonstrate a “real and immediate threat of
14   repeated injury in the future.” Chapman, 631 F.3d at 946.
15         In Chapman, the plaintiff’s complaint alleged that he was “physically disabled,”
16   and that he “visited the Store” and “encountered architectural barriers that denied him
17   full and equal access.” 631 F.3d at 954. Plaintiff did not allege what exact barriers he
18   encountered or how his disability was affected by the barriers. Id. The Ninth Circuit
19   held that the plaintiff lacked standing because he “[left] the federal court to guess”
20   what barriers he encountered, how those barriers deprived him of full and equal
21   access, and how those barriers deterred him from visiting the store. Id. at 955.
22         Here, similarly, Plaintiff fails to fully articulate what barrier he encountered and
23   instead merely alleges conclusions: that Defendant “failed to provide an accessible
24   sales counter,” Compl. ¶ 12, and that “[b]y failing to provide an accessible sales
25   counter, the defendants denied the plaintiff full and equal access.” Id. ¶ 15. Plaintiff
26   does not allege how exactly Defendant’s sales counter violated the ADA standards,
27   nor does he allege how the sales counter denied him full and equal access.
28         Plaintiff argues that courts are required to construe Article III standing liberally
                                                4.
Case 2:19-cv-06089-AB-AFM Document 22 Filed 12/05/19 Page 5 of 6 Page ID #:115



1    and broadly. Natl. Fed. Of the Blind of California v. Uber Techs., Inc., 103 F. Supp.
2    3d 1073, 1084 (N.D. Cal. 2015); see Chapman, 631 F.3d at 954. However, “a liberal
3    interpretation of a . . . civil rights complaint may not supply essential elements of the
4    claim that were not initially pled.” Id. (quoting Pena v. Gardner, 976 F.2d 469, 471
5    (9th Cir. 1992). Here, given the omissions stated above, the Complaint fails to plead
6    facts establishing an injury.
7          Although the Court finds that Plaintiff failed to allege certain facts necessary to
8    establish standing, the Court rejects Defendant’s other arguments. Defendant argues
9    that Plaintiff failed to plead a plausible and sincere intent to return. However Plaintiff
10   has, at a minimum, alleged that the access barrier deters him from returning. Compl. ¶
11   18. This is sufficient to support an actual and imminent injury. See Doran, 524 F.3d at
12   1041. Defendant argues that the Complaint is not plausible and therefore should be
13   dismissed under Rule 12(b)(6). However, Defendant simply states the legal standard
14   and does not elaborate. And, although Defendant claims the Complaint is so lacking it
15   prevents them from assessing Plaintiff’s claim, Defendant also contends that they
16   modified the sales counter within days of receiving the summons in this case. See
17   Mot. 3:5-9. Thus, Defendant’s argument that the Complaint is too vague to meet the
18   plausibility standard is unpersuasive.
19             B. The Court Declines Supplemental Jurisdiction Over Plaintiff’s
20                Unruh Act Claim.
21         In light of the Court’s dismissal of Plaintiff’s ADA claim, the Court declines to
22   exercise supplemental jurisdiction over his Unruh Act claim.
23
24   ///
25
26   ///
27
28   ///
                                                5.
Case 2:19-cv-06089-AB-AFM Document 22 Filed 12/05/19 Page 6 of 6 Page ID #:116
